DETAILED ACTION
Claims 10-14 and 19-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 19 includes the term “feedback control” however the term does not appear in the specification. Change the term to refer to the monitoring and regulation of the air drying control module.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “air processing device” in claims 10, 12-14 and 17. The “air processing device” represents an “air dryer,” (See filed Specification, paragraph 0017), and in light of applicant’s arguments in Remarks (Remarks, filed 30 April 2021, pages 4 and 5).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0254246) in view of Li (CN 202186346, citations to machine translation).
Regarding claim 10, Yang discloses a compressor system for a utility vehicle (fig 5, air compressor system for a vehicle), comprising: at least one compressor (compressor 60, par 0022); at least one electric motor (DC power source leads to variable speed motor 45, par 0022) which drives the compressor; at least one electric motor control unit (air system controller 57, par 0025); and at least one air processing device (air dryer 54A, par 0034), wherein the electric motor control unit is configured so as to control the electric motor (motor speed is regulated by controller 57, par 0028) and, at least partially, the air processing device (controller 57 also controls valve 301 which controls air flow through air dryer 54A, par 0031), the electric motor control unit has a rotation speed control module (an operational routine controls compressor speed for pressure, par 0041) which is configured such that a rotation speed of the electric motor is controllable and/or regulatable by the rotation speed control module in accordance with a loading and directly (compressor motor speed is reduced with increasing pressure, pressure is interpreted as load, par 0041) wherein the electric motor control unit has a pressure monitoring control module (controller 57 monitors pressure and uses pressure readings to regulate motor 45 speed of the compressor, par 0028) …; wherein the pressure monitoring control module is further configured such that pressure in a compressed air consumer (air brake system pressure is measured, par 0038) of the utility vehicle is monitorable and/or regulatable by the pressure monitoring control module (air brake pressure is monitored, par 0038).  Yang does not explicitly disclose that that pressure monitoring control module is configured such that pressure in the air processing device is monitorable and/or regulatable by the pressure monitoring control module, the electric motor control unit has as air drying control module which is configured such that an air drying function in the air processing device is monitorable and/or regulatable by the air drying control module … ,… the electric motor control unit has an air drying control module which is configured such that an air drying function in the air processing device is monitorable and/or regulatable by the air drying control module by feedback control.
Li teaches an analogous air treatment system (par 0032) with the pressure monitoring control module (ECU, par 0032), configured such that pressure in the air processing device is monitorable (pressure sensor 12, par 0033) and regulatable by the pressure control module (protection of pressure of dryer, 0005, 0025, 0032-0033),… the electric motor control unit has an air drying control module (pressure in air dryer monitored, par 0005, 0025) which is configured such that an air drying function (protection of pressure of dryer, 0005, 0025, 0032-0033; **applicant’s Specification 31 May 2019 shows pressure of the air processing device is the air drying function monitored, par 0015) in the air processing device is monitorable and/or regulatable (par 0005, 0025, 0032-0033) by the air drying control module by feedback control (par 0033).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor and control of the air dryer of Li into the pressurized air brake system of Yang in order to more reliably protect and operate the air dryer of the system (Li, par 0005, 0032)
Regarding claim 11, dependent on 10 Yang in view of Li teaches wherein the compressor is a screw compressor (Yang, screw compressor 60, par 0037).  
Regarding claim 12, dependent on 10 Yang in view of Li teaches wherein the air processing device has a plurality of compressed air accumulators (Yang, fig 5, supply tank, primary tank, secondary tank, opt aux tanks 54b, par 0033).  
Regarding claim 13, dependent on 10 Yang in view of Li teaches wherein the electric motor control unit has a signal input (Yang, input from sensor 51, par 0025, 0027; Li, input from sensor 12, par 0033) which is configured so as to serve to process a sensor signal (Yang, sensor 51, par 0027; Li, pressure sensor 12, par 0033) of the air processing device (Yang, par 0025; Li, par 0033).
Regarding claim 14, dependent on 10 Yang in view of Li teaches wherein the electric motor control unit has a signal output (Yang, control of valve 59, par 0025; Li, control of valve, or compressor motor 7, par 0033, 0034) which is configured so as to serve to drive an actuator (Yang, operate valve 59, par 0025; Li, operate valve, par 0033) of the air processing device (id.).
Regarding claim 19, Yang discloses a compressor system for a utility vehicle (fig 5, truck 101, par 0021), comprising: at least one compressor (60); at least one electric motor (45) which drives the compressor; at least one electric motor control unit (57); and at least one air processing device (air dryer 54A), wherein the electric motor control unit is configured so as to control the electric motor (motor speed regulated, par 0028) and, at least partially, the air processing device (valve 301 controls air to air dryer 54a, par 0031), the electric motor control unit has a rotation speed control module (an operational routine controls compressor speed for pressure, par 0041) which is configured such that a rotation speed of the electric motor is controllable and/or regulatable by the rotation speed control module in accordance with a loading and directly (compressor motor speed is reduced with increasing pressure, pressure is interpreted as load, par 0041), the electric motor control unit has a pressure monitoring control module (maintain pressure in system, par 0037, 0041) …, the pressure monitoring control module is further configured such that pressure in a compressed air consumer (air brake system pressure is measured, par 0038) of the utility vehicle is monitorable and regulatable by the pressure monitoring control module (par 0038) by feedback control (measured pressure triggers pump, par 0038).
Yang does not explicitly disclose, the pressure monitoring control module, configured such that pressure in the air processing device is monitorable and regulatable by the pressure control module,… the electric motor control unit has an air drying control module which is configured such that an air drying function in the air processing device is monitorable and/or regulatable by the air drying control module by feedback control.
Li teaches an analogous air treatment system (par 0032) with the pressure monitoring control module (ECU, par 0032), configured such that pressure in the air processing device is monitorable (pressure sensor 12, par 0033) and regulatable by the pressure control module (protection of pressure of dryer, 0005, 0025, 0032-0033),… the electric motor control unit has an air drying control module (pressure in air dryer monitored, par 0005, 0025) which is configured such that an air drying function (protection of pressure of dryer, 0005, 0025, 0032-0033; **applicant’s Specification 31 May 2019 shows pressure of the air processing device is the air drying function monitored, par 0015) in the air processing device is monitorable and/or regulatable (par 0005, 0025, 0032-0033) by the air drying control module by feedback control (par 0033).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor and control of the air dryer of Li into the pressurized air brake system of Yang in order to more reliably protect and operate the air dryer of the system (Li, par 0005, 0032)
Regarding claim 20, Yang in view of Li teaches the compressor system as claimed in claim 19, wherein the compressor is a screw compressor (Yang, screw 50, par 0037). 
Regarding claim 21, Yang in view of Li teaches the compressor system as claimed in claim 19, wherein the air processing device has a plurality of compressed air accumulators (Yang, fig 5, supply tank, primary tank, secondary tank, opt aux tanks 54b, par 0033). 
Regarding claim 22, Yang in view of Li teaches the compressor system as claimed in claim 19, wherein the electric motor control unit has a signal input (Yang, input from sensor 51, par 0025, 0027; Li, input from sensor 12, par 0033) which is configured so as to serve to process a sensor signal (Yang, sensor 51, par 0027; Li, pressure sensor 12, par 0033) of the air processing device. 

Regarding claim 23, Yang in view of Li teaches the compressor system as claimed in claim 19, wherein the electric motor control unit has a signal output (Yang, control of valve 59, par 0025; Li, control of valve, or compressor motor 7, par 0033, 0034) which is configured so as to serve to drive an actuator of the air processing device (Yang, operate valve, par 0025; Li, operate valve, par 0033).
Response to Arguments
Applicant’s arguments, see Remarks (page 8-10 of 12), filed 7 September 2022, with respect to the rejection(s) of claims 10 and 19 under Yang in view of Minato (US 2017/0165605) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang in view of Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746